Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of “Picatinny Liquid Explosive (PLX)” reactive fluid composition; “mixing fluids” reactive fluid activation means; “lateral wellbore” activation location; “signal sent via wellbore tubular” activation source; and “ground-level surface” location of choke manifold, drawn to claims 1-6, 8-10, 12, 13, and 15-24 in the reply filed on 10 October 2022 is acknowledged.
It is not clear how, exactly, “mixing fluids” reactive fluid activation means is compatible with “signal sent via wellbore tubular” activation source.  For example, a signal is not a fluid which can be mixed.  Nevertheless, because these Species are each presented within generic claims (4 and 8), these Species will be examined as though Applicant has elected both “mixing fluid” and “electrical activation” activation means; and “a signal sent via a wellbore tubular” and “pumping a fluid or a mixture or an emulsion into the well or an adjacent wellbore” activation sources.
Claims 7, 11, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.  Upon further consideration, the Office notes that claim 14 is directed to the Species of “subsurface region” location of choke manifold.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
In [0072], “powdered RDX” should further recite “powdered RDX (cyclotrimethylenetrinitramine)” (clarifying the abbreviation with the chemical name).  Similarly, “Astrolite” should further recite “Astrolite (ammonium nitrate and hydrazine)” (clarifying the trade name with the chemicals).
Appropriate correction is required.

Claim Objections
Claims 3, 9, 14, 16, and 19-24 are objected to because of the following informalities:  
In claim 3, “powdered RDX” should further recite “powdered RDX (cyclotrimethylenetrinitramine)” (clarifying the abbreviation with the chemical name).  Similarly, “Astrolite” should further recite “Astrolite (ammonium nitrate and hydrazine)” (clarifying the trade name with the chemicals).
Claim 9 recites a pressure valve, but does not require it anywhere in the method.  It is recommended that claim 9 further recite, e.g., “The method of claim 1, further comprising controlling a pressure valve, wherein [[a]] the pressure valve comprises a choke manifold” (as in [0008]). 
Although withdrawn, claim 14 should refer to “[[the]] a target pressure” (because claim 1 does not present “a target pressure” but rather “a formation fracture pressure” and “a reaction pressure”).
Claim 16 should refer to “[[the]] a target pressure” (because claim 1 does not present “a target pressure” but rather “a formation fracture pressure” and “a reaction pressure”).
Claim 19 should recite “at least one of the reactive fluid and [[the]] an activation fluid” (because claim 1 does not present “an activation fluid”).  Claims 20 and 21 are objected to by dependency.
Claim 22 should recite “at least one of the reactive fluid and [[the]] an activation fluid” (because claim 1 does not present “an activation fluid”).  Claims 23 is objected to by dependency.
It appears claim 24, line 2, should further recite “a pump to deliver a reactive fluid into a wellbore” (correcting the typo).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 8-10, and 12-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 2, 4-6, 8-10, and 12-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
“delivering a reactive fluid into a wellbore … and activating the reactive fluid to generate a reaction pressure, the reaction pressure rubblizing a portion of a rock face proximate the fracture network to generate propping rubble that props the rubblized fracture network open” (claim 3) “wherein the reactive fluid comprises at least one of Picatinny Liquid Explosive (PLX), ethylene diamine, triethylene tetramine, ethanolamine, powdered RDX (cyclotrimethylenetrinitramine), powdered octogen (HMX), Astrolite (ammonium nitrate and hydrazine), Astrolite G, aluminum powder, nitromethane, nitromethane with amine mixtures, nitroglycerin, aluminum reactive material, polytetrafluoroethylene, and polytetrafluoroethylene/aluminum,”
does not reasonably provide enablement for 
“delivering a reactive fluid into a wellbore … and activating the reactive fluid to generate a reaction pressure, the reaction pressure rubblizing a portion of a rock face proximate the fracture network to generate propping rubble that props the rubblized fracture network open” using any/every possible “reactive fluid.”  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Independent claim 1 recites: 
“delivering a reactive fluid into a wellbore … and 
activating the reactive fluid to generate a reaction pressure, the reaction pressure rubblizing a portion of a rock face proximate the fracture network to generate propping rubble that props the rubblized fracture network open.”
Similarly, independent claim 24 recites: 
“a pump to deliver reactive fluid into a wellbore … and 
an activation source to activate the reactive fluid to generate a reaction pressure, the reaction pressure rubblizing the portion of the rock face proximate the fracture network to generate propping rubble that props the fracture network open.”
The Office recognizes that, in the Specification, Applicant states “At block 502, the method 500 includes delivering a reactive fluid into a wellbore, the reactive fluid prepared to react to activation by generating a reaction pressure. In an example, the reaction pressure is an increased pressure as compared to a propping pressure used to prop open the fracture network allowing fluid flow into the fracture network. In an example, the reactive fluid may be at least one of Picatinny Liquid Explosive (PLX), nitromethane, ethylene diamine, triethylene tetramine, ethanolamine, powdered RDX, powdered octogen (HMX), Astrolite, Astrolite G, aluminum powder, nitromethane, nitromethane - amine mixtures, and nitroglycerin” ([0072]).  There are no other descriptions of such suitable reactive fluids.  
First, while there is a presumption that an adequate Written Description of the claimed invention is present in the Specification as filed, a question as to whether a Specification provides an adequate Written Description may arise in the context of an original claim. An original claim may lack Written Description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad Genus claim is presented but the disclosure only describes a narrow Species with no evidence that the Genus is contemplated.  See MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises.
In this case, a broad Genus claim is presented (encompassing all possible “reactive fluids” which can “generate a reaction pressure” capable of “rubblizing a portion of a rock face”) but the disclosure only describes a narrow Species (specifically, reactive fluids such as PLX, nitromethane, ethylene diamine, etc., which “generate a reaction pressure” capable of “rubblizing a portion of a rock face”) with no evidence that the Genus is contemplated.  For example, it appears that reactive fluids which produce a thermite reaction (which in the presence of fluids downhole would produce pressure, such as via formation water vaporization) were not contemplated by Applicant, but it is unclear if they would or would not be encompassed by the broad claim language.  Similarly, it is unclear if “reactive fluids” would encompass other materials which could produce high pressure downhole, such as liquefied gases (e.g., liquid carbon dioxide, nitrogen, etc. which vaporize into gaseous carbon dioxide, etc.), gas-generating chemicals (e.g., N2 generating reactions between azodicarbonamide and alkaline; CO2 generating reactions between sodium bicarbonate and acid, etc.), highly expandable cements (e.g., having high amounts of magnesium oxide), etc.  Applicant simply has not adequately demonstrated possession of all of these possible “reactive fluids” which “generate a reaction pressure” capable of “rubblizing a portion of a rock face,” based on the disclosure.
Accordingly, claims 1 and 24 lack an adequate Written Description for their full scopes.
Second, in line with the above, per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following Undue Experimentation factors do not support a determination that the disclosure satisfies the Enablement requirement for the Full claim Scope: (A) breadth of claims; (E) level of predictability; (F) direction provided; (G) working examples; and (H) quantity of experimentation needed.  That is, five of the Wands factors do not support Enablement, all five of which relate directly to the current claim scope (A/E/F/G/H).  For example, it is unclear which other chemicals would be operable as “reactive fluids” to “generate a reaction pressure” capable of “rubblizing a portion of a rock face,” and it would require virtually infinite experimentation to ascertain all of the suitable chemicals which would be such “reactive fluids” as broadly claimed.
Therefore, there also exists a Scope of Enablement deficiency for the current claims.
Claims 2, 4-6, 8-10, and 12-23 are rejected by dependency, also failing to limit the claims to the disclosed and enabled scope.  In contrast, claim 3 properly limits the claims to the disclosed reactive fluids.
For examination purposes, claims will be read as though incorporating claim 3:
“1. (Currently Amended) A method of creating fractures in a subsurface formation, comprising: 
delivering a reactive fluid into a wellbore, wherein the reactive fluid comprises at least one of Picatinny Liquid Explosive (PLX), ethylene diamine, triethylene tetramine, ethanolamine, powdered RDX (cyclotrimethylenetrinitramine), powdered octogen (HMX), Astrolite (ammonium nitrate and hydrazine), Astrolite G, aluminum powder, nitromethane, nitromethane with amine mixtures, nitroglycerin, aluminum reactive material, polytetrafluoroethylene, and polytetrafluoroethylene/aluminum; 
applying a formation fracture pressure to the reactive fluid, the applied formation fracture pressure is sufficient to create a fracture network in a formation with the reactive fluid delivered into the created fracture network; and 
activating the reactive fluid to generate a reaction pressure, the reaction pressure rubblizing a portion of a rock face proximate the fracture network to generate propping rubble that props the rubblized fracture network open.”

“24. (Currently Amended) A system for creating fractures in rock, comprising: 
a pump to deliver a reactive fluid into a wellbore, wherein the reactive fluid comprises at least one of Picatinny Liquid Explosive (PLX), ethylene diamine, triethylene tetramine, ethanolamine, powdered RDX (cyclotrimethylenetrinitramine), powdered octogen (HMX), Astrolite (ammonium nitrate and hydrazine), Astrolite G, aluminum powder, nitromethane, nitromethane with amine mixtures, nitroglycerin, aluminum reactive material, polytetrafluoroethylene, and polytetrafluoroethylene/aluminum; 
the pump to apply a formation fracture pressure to the reactive fluid in the wellbore, the formation fracture pressure sufficient to create a fracture network in a formation with the reactive fluid delivered into the created fracture network; and 
an activation source to activate the reactive fluid to generate a reaction pressure, the reaction pressure rubblizing the portion of the rock face proximate the fracture network to generate propping rubble that props the fracture network open.”

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “pressure such as steady pressure and or waves” and “using byproducts from life forms such as bacteria.”  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, claim 4 will be read as though reciting “pressure ” and “using byproducts from life forms ” (removing these details for clarity). 

Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “using an inner removable tubular string such as coiled tubing or jointed tubing.”  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 20 and 21 are rejected by dependency.
For examination purposes, claims will be read as though claim 19 recites “wherein at least one of the reactive fluid and [[the]] an activation fluid is injected into the well using an inner removable tubular string ” (removing these details for clarity).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 12, 13, 15, and 24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kelseaux (3,593,793), as evidenced by Grundmann (5,346,015).
Regarding independent claim 1 (and claim 3), Kelseaux discloses A method of creating fractures in a subsurface formation (abstract “Chemically stable liquid reactants capable of forming an explosive reaction mixture are injected into a fluid or mineral bearing formation”), comprising: 
delivering a reactive fluid into a wellbore (Col. 3, lines 69-70 “A first chemically stable liquid reactant 19 is injected into the well”), wherein the reactive fluid comprises at least one of Picatinny Liquid Explosive (PLX), ethylene diamine, triethylene tetramine, ethanolamine, powdered RDX (cyclotrimethylenetrinitramine), powdered octogen (HMX), Astrolite (ammonium nitrate and hydrazine), Astrolite G, aluminum powder, nitromethane, nitromethane with amine mixtures, nitroglycerin, aluminum reactive material, polytetrafluoroethylene, and polytetrafluoroethylene/aluminum (Col. 2, lines 74-75 “Illustrative examples of such compounds include tetranitromethane and tetranitroglycerine”; note also Col. 3, lines 4-12 “It will be appreciated by those skilled in the art, however, that the particular reactants employed in the practice of this invention are not a critical feature of the invention. Various factors will be involved in the choice of the particular reactants for any given application of this invention, including the explosive potency the reactant contributes to the explosive reaction mixture, their commercial availability, relative cost and relative insensitivity toward detonation prior to mixing with the desired coreactant”); 
applying a formation fracture pressure to the reactive fluid (Col. 4, lines 32-34 “the first chemically stable liquid reactant may also be employed as a hydraulic fracturing fluid by injection at a pressure of at least the formation breakdown pressure”), the applied formation fracture pressure is sufficient to create a fracture network in a formation with the reactive fluid delivered into the created fracture network (the formation breakdown pressure is the fracturing pressure); and 
activating the reactive fluid to generate a reaction pressure (Col. 4, lines 10-15 “The last addition of inert spacing medium 12 is added to the formation in sufficient quantity such that the two chemically stable liquid reactants 13 and 15 contact each other” and thus “The explosive mixtures are then detonated so as to completely fracture the formation”), the reaction pressure rubblizing a portion of a rock face proximate the fracture network to generate rubble (Col. 4, lines 58-59 “The process herein described may be used to fracture such formations or to achieve rubblization thereof”).
Regarding the propping rubble, Kelseaux above discloses achieving rubblization of the formation.
However, Kelseaux does not specify that the rubble props the rubblized fracture network open. 
Nevertheless, this appear to be a necessary result of rubblization of the formation.  For example, Grundmann (5,346,015) provides evidence of this result, stating “widening or extending fractures in a subterranean formation… by introducing an explosive gas comprising a gaseous oxidizer and a gaseous fuel and optionally a quantity of inert gas into at least one fracture intersecting the wellbore and then detonating the explosive gas … whereby rubble is produced within the fracture which can prop the fracture in an open position” (abstract).  Accordingly, as above, Kelseaux further discloses:
“activating the reactive fluid to generate a reaction pressure, the reaction pressure rubblizing a portion of a rock face proximate the fracture network to generate propping rubble that props the rubblized fracture network open.”
Regarding claim 2, Kelseaux discloses applying an activating fluid to a reaction site in the fracture network to enable the reactive fluid to react to activation (Col. 4, lines 10-15 “The last addition of inert spacing medium 12 is added to the formation in sufficient quantity such that the two chemically stable liquid reactants 13 and 15 contact each other” and thus “The explosive mixtures are then detonated so as to completely fracture the formation”).
Regarding claim 4, Kelseaux discloses wherein the reactive fluid is activated by at least one of mixing fluids, solids contained in the reactive fluid that is delivered to the fracture, electrical activation, electro-magnetic waves, acoustics, pressure, impact or mechanical action, heat, in situ fluids, using reactive qualities in an in situ rock matrix, light or optics, a reactive fluid reaction that occurs after a period of time sufficient for chemistry evolution and change in the reactive fluid, emulsions, a combination of emulsions and solids, a resonant frequency of a substance or the reactive fluid or the wellbore, pH, using byproducts from life forms, using a separate chemical reaction other than the reaction by the reactive fluid, or radioactive radiation (Col. 4, lines 10-15 “The last addition of inert spacing medium 12 is added to the formation in sufficient quantity such that the two chemically stable liquid reactants 13 and 15 contact each other” and thus “The explosive mixtures are then detonated so as to completely fracture the formation”).
Regarding claim 8, Kelseaux discloses wherein an activation source comprises at least one of a signal sent via a wellbore tubular, a signal sent via an electrically-conductive material attached to the wellbore tubular, a signal sent via a fiber-optic line conveyed via a tubular, a signal sent through a communicative connection within a wall of the tubular, a signal sent via a fluid inside the tubular, a signal sent through a communicative connection inside the wellbore tubular, a signal sent through a communicative connection inside an annulus between the wellbore and the wellbore tubular; or wherein the activation source comprises at least one of pumping a fluid or a mixture or an emulsion into the well or an adjacent wellbore, pressurizing the wellbore from a surface using a pressure vessel, pressurizing the wellbore from a subsurface using a pressure vessel, pumping an activation device downhole, pumping a control device downhole to operate a separate in-situ activation device, or providing an electromagnetic signal through the subsurface to the reactive fluid (Col. 4, lines 10-15 “The last addition of inert spacing medium 12 is added to the formation in sufficient quantity such that the two chemically stable liquid reactants 13 and 15 contact each other” and thus “The explosive mixtures are then detonated so as to completely fracture the formation”).
Although not required to anticipate the claim, Applicant may also see in the Conclusion below the reference to Nguyen (10,738,581) teaching a signal sent via a wellbore tubular to activate the fluid.
Regarding claim 12, Kelseaux discloses wherein the rubblization of the portion of the rock face increases a flow area of a pore network in the portion of the rock face of the fracture wall face in the wellbore (e.g., Col. 4, lines 49-54 “The explosive fracturing of the formation tends to stimulate the recovery of such fluids by creating a more effective drainage area in such formations. In addition, the resulting increase in the permeability of the formation would also tent to facilitate the recovery of oil by various secondary recovery techniques known in the art”).
Regarding claim 13, Kelseaux discloses wherein the reaction pressure generates new fractures along the wellbore (Col. 4, lines 58-59 “The process herein described may be used to fracture such formations or to achieve rubblization thereof”).
Regarding claim 15, Kelseaux discloses wherein the reactive fluid is activated after the reactive fluid has absorbed into the portion of the rock face (e.g., Fig. 1 and Col. 4, lines 1-4 “The inert spacing medium 12 is injected in sufficient quantity so as to drive the chemically stable liquid reactants 13 and 15 together in a predetermined distance from the well 10”; this must be absorbed to some degree).
Regarding independent claim 24, Kelseaux discloses A system for creating fractures in rock (abstract “Chemically stable liquid reactants capable of forming an explosive reaction mixture are injected into a fluid or mineral bearing formation”), comprising: 
a pump to deliver a reactive fluid into a wellbore (Col. 3, lines 69-70 “A first chemically stable liquid reactant 19 is injected into the well”; in order to inject the fluid, this must include a pump), wherein the reactive fluid comprises at least one of Picatinny Liquid Explosive (PLX), ethylene diamine, triethylene tetramine, ethanolamine, powdered RDX (cyclotrimethylenetrinitramine), powdered octogen (HMX), Astrolite (ammonium nitrate and hydrazine), Astrolite G, aluminum powder, nitromethane, nitromethane with amine mixtures, nitroglycerin, aluminum reactive material, polytetrafluoroethylene, and polytetrafluoroethylene/aluminum (Col. 2, lines 74-75 “Illustrative examples of such compounds include tetranitromethane and tetranitroglycerine”; note also Col. 3, lines 4-12 “It will be appreciated by those skilled in the art, however, that the particular reactants employed in the practice of this invention are not a critical feature of the invention. Various factors will be involved in the choice of the particular reactants for any given application of this invention, including the explosive potency the reactant contributes to the explosive reaction mixture, their commercial availability, relative cost and relative insensitivity toward detonation prior to mixing with the desired coreactant”); 
the pump to apply a formation fracture pressure to the reactive fluid in the wellbore (Col. 4, lines 32-34 “the first chemically stable liquid reactant may also be employed as a hydraulic fracturing fluid by injection at a pressure of at least the formation breakdown pressure”; in order to inject at a pressure, this must include the pump), the formation fracture pressure sufficient to create a fracture network in a formation with the reactive fluid delivered into the created fracture network (the formation breakdown pressure is the fracturing pressure); and 
an activation source to activate the reactive fluid to generate a reaction pressure (Col. 4, lines 10-15 “The last addition of inert spacing medium 12 is added to the formation in sufficient quantity such that the two chemically stable liquid reactants 13 and 15 contact each other” and thus “The explosive mixtures are then detonated so as to completely fracture the formation”), the reaction pressure rubblizing the portion of the rock face proximate the fracture network to generate rubble (Col. 4, lines 58-59 “The process herein described may be used to fracture such formations or to achieve rubblization thereof”).
Regarding the propping rubble, Kelseaux above discloses achieving rubblization of the formation.
However, Kelseaux does not specify that the rubble props the rubblized fracture network open. 
Nevertheless, this appear to be a necessary result of rubblization of the formation.  For example, Grundmann (5,346,015) provides evidence of this result, stating “widening or extending fractures in a subterranean formation… by introducing an explosive gas comprising a gaseous oxidizer and a gaseous fuel and optionally a quantity of inert gas into at least one fracture intersecting the wellbore and then detonating the explosive gas … whereby rubble is produced within the fracture which can prop the fracture in an open position” (abstract).  Accordingly, as above, Kelseaux further discloses:
“an activation source to activate the reactive fluid to generate a reaction pressure, the reaction pressure rubblizing the portion of the rock face proximate the fracture network to generate propping rubble that props the fracture network open.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as obvious over Kelseaux as in claim 1.
Regarding claim 17, Kelseaux discloses “In one embodiment of the invention, the reactants are introduced into the formation in cycles. Each cycle comprises a portion of the total amount of reactants to be employed, separated by an inert spacing medium. By varying the relative amount of spacer, as by decreasing the relative amount of spacer during the treating operation, the explosive reaction mixtures can be formed in concentric rings at increasing distances from the injection wellbore. Upon detonation in this instance, a cascading explosive effect can be accomplished with the fracturing force being propagated from ring-to-ring” (Col. 3, lines 54-64).  That is, Kelseaux discloses delivery is repeated, with a subsequent activation of all of the deliveries in a cascade.
However, Kelseaux fails to specify that delivery and subsequent activation is repeated more than once.
Nevertheless, Kelseaux does not teach away from further repetition, and it would of course be obvious to repeat the cycles again if the initial cycles did not extend fractures as far as desired.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelseaux to include “wherein delivery of reactive fluid into the wellbore and subsequent activation is repeated more than once, with each repetition delivery of reactive fluid reaching fractures of the fracture network further in distance from the wellbore,” in order to extend the fracturing force further into the formation as desired.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as obvious over Kelseaux as in claim 1, and further in view of Nguyen (WO 2019/027470) (also US Publication 2021/0148210).
Regarding claims 5 and 6, Kelseaux provides all elements, except for a lateral wellbore.
Nguyen teaches “enhancing the conductivity of fractures in a subterranean formation using electrically controlled propellants” (abstract) wherein “the use of electrically controlled propellant to generate complex fracture networks in the secondary boreholes may protect the integrity of the main well bore, particularly where the main well bore is cased and/or otherwise completed before the electrically controlled propellant is used to rupture the subterranean formation at a distance from the main well bore” (p.4, lines 14-18; US Publication [0014]), the “secondary boreholes” referring to “lateral boreholes” (p.3, line 11-12; US Publication [0013]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelseaux to include lateral boreholes; and detonating Kelseaux’s coreactants in the lateral boreholes instead of the main well, in order to “protect the integrity of the main well bore, particularly where the main well bore is cased and/or otherwise completed before the … propellant is used to rupture the subterranean formation at a distance from the main well bore” (thereby including:
(claim 5) wherein the wellbore comprises a lateral wellbore; and further
(claim 6) wherein the reactive fluid is activated in the lateral wellbore without reacting in a primary wellbore).
The Office further observes that Applicant does not appear to disclose any criticality to the particular arrangement of main/lateral wellbores to the current Invention. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as obvious over Kelseaux as in claim 1, and further in view of Broussard (2011/0259584).
Regarding claims 9 and 10, Kelseaux provides all elements, except for controlling a ground-level choke manifold.
Nevertheless, ground-level choke manifolds appear rather ordinary in the art.  For example, Broussard teaches “Conventionally, when fracturing a well, numerous manifolds, i.e. a pumping manifold, a flowback manifold, a choke manifold, and other manifolds, must be installed at the wellhead surface ... Additionally, each manifold requires a series of hydraulic conduits or similar connections to enable actuation of the manifold” ([0003]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelseaux to install and actuate a choke manifold at the wellhead surface, in order to set up the fracturing arrangement “Conventionally” to control the fracturing operations (thereby including:
(claim 9) controlling a pressure valve, wherein the pressure valve comprises a choke manifold; and further
(claim 10) wherein the choke manifold is located on a ground-level surface).
Second, the modification is obvious as no more than the use of familiar elements (known fracturing fluids, known choke manifolds) according to known techniques (installation at a wellhead surface) in a manner that achieves predictable results (controlling fluid flows via actuation of the manifold).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.
The Office further observes that Applicant does not appear to disclose any criticality of the choke manifold to the current Invention. 

Claim 16 is rejected under 35 U.S.C. 103 as obvious over Kelseaux as in claim 1, and further in view of Ebinger (2003/0075326).
Regarding claim 16, Kelseaux provides all elements, except for using surface bleed off through a controlled pressure valve.
Ebinger teaches a method wherein “the well is Frac Packed” = fractured and packed (abstract), wherein “subsurface safety valves 20 are therefore used to maintain the pressure on the zone 6. Once wireline gun 20 is pulled above valves 20, then valves 20 are closed and the pressure at the surface/wellhead tree 18 above valves 20 may be bled off to 0 psi. Wireline gun 21 can then be safely removed from the well without affecting the total bottom hole pressure” ([0059]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelseaux to include “wherein the pressure in the wellbore is reduced to the target pressure using surface bleed off through a controlled pressure valve,” in order to safely remove wireline guns from the well without affecting the total bottom hole pressure.
The Office observes that this limitation does not specify when or how the surface bleed off occurs in relation to the rest of the method.  Accordingly, Ebinger appears to readily teach this limitation, although Ebinger does so during a perforation operation (i.e., prior to any fracturing steps).

Claim 18 is rejected under 35 U.S.C. 103 as obvious over Kelseaux as in claim 1, and further in view of Eng (WO 2020/071918) (also US Publication 2021/0246782).
Regarding claim 18, Kelseaux provides all elements, except for reducing a pressure to below a structural integrity range.
Nevertheless, the Office observes that, without doing this, any/every wellbore operator would be carelessly destroying their equipment, which does not appear to be the default case.  For example, Eng teaches a tool assembly which generates “a series of electrically induced focused acoustic shock waves” (abstract) similar to detonation fracturing (p.3, lines 23-24; US Publication [0014]) wherein “the tool assembly may further comprise a pressure bleed-off system for controllably reducing an overbalanced pressure condition within the isolated section” (p.12, lines 33-34; US Publication [0046]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelseaux to include “reducing a pressure in the wellbore to a target pressure below a wellbore structural integrity range,” in order to controllably reduce an overbalanced pressure condition within an isolated section produced by the shock waves.
The Office observes that this limitation does not specify when or how the pressure reduction occurs in relation to the rest of the method.  Accordingly, Eng appears to readily teach this limitation, although Eng does so during a stress testing operation (i.e., prior to any fracturing steps).
Claims 19-23 are rejected under 35 U.S.C. 103 as obvious over Kelseaux as in claim 1, and further in view of Conkle (2009/0151938).
Regarding claims 19-23, Kelseaux provides a reactive fluid and an activation fluid as in claim 1.
However, Kelseaux fails to specify the arrangement of tubing and packers.
Nevertheless, these appear to be rather ordinary arrangements of tubing and packers.  For example, Conkle teaches a method wherein “One or more fractures are placed in the formation without removal of the bottomhole assembly from the wellbore” (abstract) wherein “explosive fracturing may be used” ([0024]), wherein “A fluid under pressure may be used in the wellbore to provide for the fracturing. The fluid may be applied to the formation through a coiled tube, down a pipe in the wellbore, through the wellbore, through an annulus 128 of the wellbore and/or the like” ([0019]) and “In certain embodiments of the present invention, concentric tubing may be used to supply different fluids to different zones down the wellbore/formation and may provide for protect certain sections from damaging pressures. In such embodiments, the use of concentric annuli may provide for reducing circulation time, fluid mixing and contamination, overall fluid volumes, and may reduce operation time, fluid costs and/or the like” ([0062]).  Conkle further teaches that “Zone isolation techniques, such as the use of packers or the like, and/or the like may provide for delivering hydraulic power to a section of the wellbore where the fracturing is desired” ([0045]).  Coiled tube (coiled tubing) is a removable inner tubing string.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kelseaux to include injecting the fracturing fluid through coiled tube (tubing), through an annulus, and through concentric tubing; and using packers, in order to apply the fluid through ordinary and typical well equipment to, e.g., “supply different fluids to different zones down the wellbore/formation and may provide for protect certain sections from damaging pressures”; and provide “Zonal isolation” by “delivering hydraulic power to a section of the wellbore where the fracturing is desired” (thereby including:
(claim 19) wherein at least one of the reactive fluid and an activation fluid is injected into the well using an inner removable tubular string, wherein both of the reactive fluid and the activation fluid include at least one of additional solids and no additional solids; and further
(claim 20) wherein at least one of the reactive fluid and the activation fluid is primarily isolated from the wellbore by at least one of a packer and a system of packers; and further
(claim 21) wherein at least one of the reactive fluid and the activation fluid is injected into at least one of the inner removable tubular string and a surrounding annulus; and/or
(claim 22) wherein at least one of the reactive fluid and an activation fluid is injected into the well using at least a flow path in a concentric tubular string conveyed inside the wellbore; and further
(claim 23) wherein at least one of the reactive fluid injected into the well using at least a flow path is primarily isolated from the wellbore by at least one of a packer and a system of packers). 
Second, the modification is obvious as no more than the use of familiar elements (known coiled tubing, known concentric tubing, known packers, known fluids) according to known techniques (injection through various tubings and isolating with packers) in a manner that achieves predictable results (controlling and focusing the fracturing).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.
The Office further observes that Applicant does not appear to disclose any criticality to the particular arrangement of tubings or packers to the current Invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Grundmann (5,346,015) discloses “widening or extending fractures in a subterranean formation… by introducing an explosive gas comprising a gaseous oxidizer and a gaseous fuel and optionally a quantity of inert gas into at least one fracture intersecting the wellbore and then detonating the explosive gas … whereby rubble is produced within the fracture which can prop the fracture in an open position” (abstract).  However, this reference fails to disclose or teach applying a formation fracture pressure to the explosive gas to form the fractures, instead relying upon pre-existing natural or artificially created fractures (2:37-39).
The reference to Nguyen (10,738,581) discloses “forming and/or enhancing fractures in a subterranean formation using electrically controlled propellant materials” (abstract) comprising “introducing a fracturing fluid or pad fluid at a pressure sufficient to create the primary fracture” (2:31-32) wherein “An electrically controlled propellant is introduced into the primary fracture (or is provided in a fluid that is introduced at sufficient pressure to create the primary fracture) and allowed to penetrate one or more areas of the subterranean formation proximate to the primary fracture” (2:37-41) i.e., applying a formation fracture pressure to the propellant, and “Once the electrically controlled propellant is in place in the formation, pumping and/or injection of fluid into the well may be ceased and an electrical current may be applied to at least a portion of the propellant to ignite it. A plurality of electrically conductive particles may be placed into the primary fracture to facilitate transmission of the electrical current to the propellant. The combustion of the electrically controlled propellant may rupture areas of the formation proximate to the primary fracture, forming secondary or tertiary fractures (e.g., cracks or fissures) therein” (2:48-58).  However, this reference fails to specify rubblizing a portion of the rock face to form rubble that props the rubblized fracture network open.
The reference to Carter, Jr. (2011/0247816) provides evidence that explosions within fractures produce rubble, stating “Generally explosions have been found to produce local rubble and dust rather than deep penetrating fractures” ([0021]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674